DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7-12-22.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5-12-17.  It is noted, however, that applicant has not filed a certified copy of the 201710333866.8 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11-11-19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In this case, there does not appear to be a copy of the International Search Report.
In the I.D.S., one reference has been lined through.  The reference is a patent but is not listed in the patent section and has four zeros in front of the patent number.  This reference has been cited on the PTO-892. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The intelligent control unit, of claim 3;
The vacuum pump, of claim 3;
Th sensors, of claim 6;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On line 5 of the abstract, the word “hairdressin1” should be replaced with “hairdressing”.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 preamble includes “according to claim 1, further comprising”.  This phrase should be amended because it is believed to be a typo.  Claim 3 will be treated as an independent claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 and the paragraphs dedicated to the elected embodiment are replete with disclosing functions of the machine but fail to provide any insight on the structures necessary to complete said functions.  
With regards to claim 3 and paragraphs [0007] and [0032], it is unclear what structure defines the intelligent control unit, how it is comprised by the hairdressing machine, and the structures linking the intelligent control unit with other structures of the machine to perform its intended function.  Paragraph [0032] discloses “a structure of an intelligent control unit and other partial structure will be omitted from Fig. 3”.  It is unclear why such structures have been omitted especially when 37 CFR 1.83(a) requires the drawings must show every feature of the invention specified in the claims.
With regards to claim 3 and the entire specification, the term “a pair of electric hairdressing scissors” does not appear to be correct.  In Figures 3 and 4, there does not appear to be any scissors shown.  What appears to be shown are more commonly called “shears”, “trimmer”, or “clippers”.  It is known that Applicant is allowed to be their own lexicographer but, in this case, Applicant’s use of the term scissors instead of the proper “shears”, “trimmer”, or “clippers” names will be confusing.  The specification shear bodies 51 disclosure can be interpreted as blades of a “shears”, “trimmer”, or “clippers” so changing all of the “scissors” disclosure to one of “shears”, “trimmer”, or “clippers” will not be new matter.
With regards to claim 3 and paragraph [0033], it is unclear what structure defines the pump, how it is comprised by the hairdressing machine, and the structures linking the pump with the suction pipe to perform its intended function.  Paragraph [0033] discloses “A structure of the vacuum pump will be omitted from Fig. 3”.  It is unclear why the structure has been omitted especially when 37 CFR 1.83(a) requires the drawings must show every feature of the invention specified in the claims.
With regards to claim 3 and paragraphs [0007] and [0032], it is unclear how the intelligent control unit outputs a signal to the hairdressing mechanism and separately to the three-dimensional movement mechanism.  Also, it is unclear what structure of both of the mechanisms are associated with this output and how does any of the structures of either of the mechanisms receive such an output.
With regards to claim 6 and paragraph [0033], it is unclear what structure defines the sensors and how they are comprised by the hairdressing machine.  The sensors are disclosed as being “at shear edges”.  The term “at” does not require engagement so it is not clear what structure the sensors would be on so that they are comprised by the machine.  Paragraph [0035] discloses “Sensors (not shown)”.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, it is unclear what structure defines the intelligent control unit, how it is comprised by the hairdressing machine, and the structures linking the intelligent control unit with other structures of the machine to perform its intended function.
With regards to claim 3, it is unclear what structure allows for the hairdressing mechanism to comprise scissors versus “shears”, “trimmer”, or “clippers”.
With regards to claim 3, it is unclear what structure defines the pump, how it is comprised by the hairdressing machine, and the structures linking the pump with the suction pipe to perform its intended function.  How does the pump connect with the pipe as shown in Figure 3?
With regards to claim 3, it is unclear how the intelligent control unit outputs a signal to the hairdressing mechanism and separately to the three-dimensional movement mechanism.  Also, it is unclear what structure of both of the mechanisms are associated with this output and how does any of the structures of either of the mechanisms receive such an output.
With regards to claim 3, it is unclear what structure allows for the head fixing apparatus to be arranged adjacent to the hairdressing mechanism.  As written, head fixing apparatus is not disclosed as even being connected to the three-dimensional movement mechanism like the scissors are.
With regards to claim 5, claim 3 discloses the scissors are on a free end of mechanism.  As written, in claim 5, the scissors are additional on the second guiding rod which is not supported.  Claim 5 needs to disclose the free end is defined by the second guiding rod.
With regards to claim 6, it is unclear what structure defines the sensors and how they are comprised by the hairdressing machine.  The sensors are disclosed as being “at shear edges”.  The term “at” does not require engagement so it is not clear what structure the sensors would be on so that they are comprised by the machine. 
Claims
It is to be noted that claims 3-6 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724